Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-16 are pending.  Claims 1, 13, and 15-16 are independent.  Claims have been amended.
This Application is published as 2019/0304473.
Apparent earliest priority 16 June 2014.
This Application is a continuation of 14/977,224 issued as U.S. 10381011.  A Terminal Disclaimer is required as shown below.
Applicant’s amendments and arguments are considered but are either unpersuasive or moot in view of the new grounds of rejection that, if presented, were necessitated by the amendments to the Claims.
This action is Final.
 Response to Amendments 
Objection to Claim 14 for an informality is withdrawn in view of the amendments to Claim 14.
Rejection of Claim 16 under 35 U.S.C. 101for being directed to non-statutory program per se subject matter is withdrawn in view of the amendments to Claim 16.
Rejection of Claims 10-12 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, is withdrawn in view of the amendments to Claims 10 and 11.
Response to Arguments
The Terminal Disclaimer was not found effective by the reviewing Office.  

    PNG
    media_image1.png
    807
    641
    media_image1.png
    Greyscale


Amendments to Claims 1, 15, and 16 do not overcome the 101 Abstract idea rejection.  The Claims are still abstract.  The Claims do not end with an actual generating of the speech and merely add a statement of intended purpose which does not carry weight.

As to the art rejections under 102/103, Applicant argues:

    PNG
    media_image2.png
    50
    573
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    97
    588
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    283
    593
    media_image4.png
    Greyscale

Response 8.
	In Reply to the above, cited portions of the Specification have no bearing on the rejection if they are not in the Claim.  Nor do the intended use of the pitch lag that is estimated.


    PNG
    media_image5.png
    55
    581
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    79
    580
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    141
    619
    media_image7.png
    Greyscale

Response 8-9.
	Applicant argues that pitch lag estimation of the reference Krishnan does not rely on the “original pitch lag value” of the input speech.
	In Reply, see Krishnan, Figure 4, “obtain a set of pitch lag candidates based on the speech signal 404."  The pitch lag candidates are obtained from the input speech signal that is input at 402:

    PNG
    media_image8.png
    507
    658
    media_image8.png
    Greyscale

	Accordingly, they are “original pitch lage values” within the meaning of the Claim.  The Claim is not doing anything specific to obtain its “plurality of original pitch lag values” that could be distinguished from the method of Krishnan.  Rather, the Claim starts by “receiving a plurality of pitch lag values.”  These value must be obtained somehow.  Krishnan states the method of obtaining them; the Claim does not.  Leaving something out does not create a point of distinction.

	Applicant continues:

    PNG
    media_image9.png
    431
    623
    media_image9.png
    Greyscale

Response 9.
	Applicant argues that the Claims are directed to the receiver/decoder side of transmission of signals.   Applicant expects this point to have been conveyed, not by any express language in the Claim, but rather because Claim 1 includes “an input interface for receiving a plurality of pitch lag values” and then “a pitch lag estimator for estimating an estimated pitch lag of the speech signal” without any express connection between the two in the Claim language.
	In Reply, the points that are argued must first be clearly and expressly inside the Claim language.  As is, the two arguments of the Applicant depend on one another such that if one falls the other must as well.  
	The Claim does not express anything about the “pitch lag values;” where they are coming from or how they were arrived at.  Thus, considering as the Applicant argues, they are “original,” they were mapped to the receiving of the speech signal which inherently conveys its pitch lag values.  The “pitch lag estimator” was mapped to “pitch estimation 126” that receives the speech and operates on it.
	Steps that are being argued must be inside the Claim language.

	This is Claim 1 (and Claim 15 is a parallel method Claim).  Note the gaps:
1. An apparatus for generating a speech signal, comprising: 
an input interface for receiving a plurality of original pitch lag values {what are these original pitch lag values? How are they obtained?}, and 
a pitch lag estimator for estimating an estimated pitch lag of the speech signal, {is this pitch lag estimator connected to the input interface? Does it receive anything from the input interface?}
wherein the pitch lag estimator is configured to estimate the estimated pitch lag depending on a plurality of original pitch lag values and depending on a plurality of information values, {How?  Information Values have no definition and could be anything related or unrelated to the original or estimated pitch lag values? The “estimation” can be done by any method including looking at the original values and coming up with an arbitrary number or even a character.}
wherein for each original pitch lag value of the plurality of original pitch lag values, an information value of the plurality of information values is assigned to said original pitch lag value. {This limitation at least connects the information values to the original pitch lag values but still does not say what type of information the information values convey.}
This Claim is in dire need of more specificity.

Patentability of the other independent Claims is argued based on their similarity to Claim 1. Accordingly, the above provides a reply to those arguments as well.
Patentability of the dependent Claims is argued based on their dependence from their base independent Claims. Accordingly, the above provides a reply to those arguments as well.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4-6, 8-9, and 13-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10381011 as shown below. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following mapping:

Instant Application
Reference parent  U.S. 10,381,011
  1. An apparatus for generating a speech signal, comprising: 
1. An apparatus for generating a speech signal, comprising: 
an input interface for receiving a plurality of original pitch lag values, and a pitch lag estimator for estimating an estimated pitch lag of the speech signal, 
an input interface for receiving a plurality of original pitch lag values, and a pitch lag estimator for estimating an estimated pitch lag of the speech signal 
  wherein the pitch lag estimator is configured to estimate the estimated pitch lag depending on a plurality of original pitch lag values and depending on a plurality of information values, 
 wherein the pitch lag estimator is configured to estimate the estimated pitch lag of the speech signal depending on a plurality of original pitch lag values and depending on a plurality of information values, 
 wherein for each original pitch lag value of the plurality of original pitch lag values, an information value of the plurality of information values is assigned to said original pitch lag value.
 wherein for each original pitch lag value of the plurality of original pitch lag values, an information value of the plurality of information values is assigned to said original pitch lag value, 
 
 wherein the error function depends on the plurality of information values, 
  
wherein the apparatus is conducted to generate the speech signal using the estimated pitch lag, and 

wherein the apparatus is implemented using a hardware apparatus or using a computer or using a combination of a hardware apparatus and a computer,

wherein the pith lag estimator is configured to estimate the estimated pitch lag depending on the plurality of original pitch lag values and depending on a plurality of pitch gain values as the plurality of information values,

wherein for each original pitch lag value of the plurality of pitch lag values, a pitch gain value of the plurality of pitch gain values is assigned to said original pitch lag value,

wherein the pitch lag estimator is configured to estimate the estimated pitch lag by determining two parameters a, b, by minimizing the error function 

    PNG
    media_image10.png
    264
    391
    media_image10.png
    Greyscale


wherein a is a real number, wherein b is a real number,

wherein k is an integer with k>2, and

wherein P(i) is the i-th original pitch lag value,

wherein gp(i) is the i-th pitch gain value being assigned to the i-th pitch lag value P(i), and
 
wherein a+bi is the estimated pitch lag.


2. An apparatus according to claim 1, wherein the pitch lag estimator is configured to estimate the estimated pitch lag depending on the plurality of original pitch lag values and depending on a plurality of pitch gain values as the plurality of information values, wherein for each original pitch lag value of the plurality of original pitch lag values, a pitch gain value of the plurality of pitch gain values is assigned to said original pitch lag value.
1. …
wherein the pith lag estimator is configured to estimate the estimated pitch lag depending on the plurality of original pitch lag values and depending on a plurality of pitch gain values as the plurality of information values, wherein for each original pitch lag value of the plurality of pitch lag values, a pitch gain value of the plurality of pitch gain values is assigned to said original pitch lag value,
….
4. An apparatus according to claim 2, 

wherein the pitch lag estimator is configured to estimate the estimated pitch lag by minimizing an error function.
1. ….
wherein the pitch lag estimator is configured to estimate the estimated pitch lag by determining two parameters a, b, by minimizing the error function
….




    PNG
    media_image11.png
    263
    345
    media_image11.png
    Greyscale

1 … 
wherein the pitch lag estimator is configured to estimate the estimated pitch lag by determining two parameters a, b, by minimizing the error function 

    PNG
    media_image10.png
    264
    391
    media_image10.png
    Greyscale







    PNG
    media_image12.png
    249
    339
    media_image12.png
    Greyscale

1 … 
wherein the pitch lag estimator is configured to estimate the estimated pitch lag by determining two parameters a, b, by minimizing the error function 


    PNG
    media_image10.png
    264
    391
    media_image10.png
    Greyscale

8. An apparatus according to claim 1, wherein the pitch lag estimator is configured to estimate the estimated pitch lag depending on the plurality of original pitch lag values and depending on a plurality of time values as the plurality of information values, 

wherein for each original pitch lag value of the plurality of original pitch lag values, a time value of the plurality of time values is assigned to said original pitch lag value.
1. …
wherein the pitch lag estimator is configured to estimate the estimated pitch lag of the speech signal depending on a plurality of original pitch lag values and depending on a plurality of information values, 

wherein for each original pitch lag value of the plurality of original pitch lag values, an information value of the plurality of information values is assigned to said original pitch lag value, 
…
9. An apparatus according to claim 8, wherein the pitch lag estimator is configured to estimate the estimated pitch lag by minimizing an error function.
1. ….
wherein the pitch lag estimator is configured to estimate the estimated pitch lag by determining two parameters a, b, by minimizing the error function
….


Claims 13 and 15-16 are system, method, and CRM Claims corresponding to or referring back to Claim 1 and are rejected over claim 1 of the reference under the same rationale above.
Claim 14 is rejected over claim 3 of the reference:
14. An system for reconstructing a frame according to claim 13, 
wherein the reconstructed frame is associated with at least one available frame, said at least one available frame being at least one of the preceding frames of the reconstructed frame and at least one succeeding frame of the reconstructed frame, 

wherein the at least one available frame comprises at least one pitch cycle as at least one available pitch cycle, and 

wherein the apparatus for reconstructing the frame comprises 
a determination unit for determining a sample number difference indicating a difference between a number of samples of one of the at least one available pitch cycle and a number of samples of a first pitch cycle to be reconstructed, and a frame reconstructor for reconstructing the reconstructed frame by reconstructing, depending on the sample number difference and depending on the samples of said one of the at least one available pitch cycle, the first pitch cycle to be reconstructed as a first reconstructed pitch cycle, 

wherein the frame reconstructor is configured to reconstruct the reconstructed frame, such that the reconstructed frame completely or partially comprises the first reconstructed pitch cycle, such that the reconstructed frame completely or partially comprises a second reconstructed pitch cycle, and such that the number of samples of the first reconstructed pitch cycle differs from a number of samples of the second reconstructed pitch cycle, wherein the determination unit is configured to determine the sample number difference depending on the estimated pitch lag.
3. An apparatus according to claim 2, 
wherein the reconstructed frame is associated with at least one available frame, said at least one available frame being at least one of the preceding frames of the reconstructed frame and at least one succeeding frame of the reconstructed frame, 


wherein the at least one available frame comprises at least one pitch cycle as at least one available pitch cycle, and 

wherein the apparatus comprises: 

a determination unit for determining a sample number difference indicating a difference between a number of samples of one of the at least one available pitch cycle and a number of samples of a first pitch cycle to be reconstructed, and a frame reconstructor for reconstructing the reconstructed frame by reconstructing, depending on the sample number difference and depending on the samples of said one of the at least one available pitch cycle, the first pitch cycle to be reconstructed as a first reconstructed pitch cycle, 

wherein the frame reconstructor is configured to reconstruct the reconstructed frame, such that the reconstructed frame completely or partially comprises the first reconstructed pitch cycle, such that the reconstructed frame completely or partially comprises a second reconstructed pitch cycle, and such that the number of samples of the first reconstructed pitch cycle differs from a number of samples of the second reconstructed pitch cycle, wherein the determination unit is configured to determine the sample number difference depending on the estimated pitch lag.


Claims 3, 7, and 10-12 do not have a counterpart in the reference:
Instant Application
Reference patent Not Matching
3. An apparatus according to claim 2, wherein each of the plurality of pitch gain values is an adaptive codebook gain.

No counterpart
7. An apparatus according to claim 4, wherein the pitch lag estimator is configured to determine the estimated pitch lag p according to p=ai+b.


    PNG
    media_image13.png
    63
    342
    media_image13.png
    Greyscale





    PNG
    media_image14.png
    173
    324
    media_image14.png
    Greyscale

1 … wherein the pitch lag estimator is configured to estimate the estimated pitch lag by determining two parameters a, b, by minimizing the error function 

    PNG
    media_image10.png
    264
    391
    media_image10.png
    Greyscale






    PNG
    media_image15.png
    237
    338
    media_image15.png
    Greyscale

1 … 
wherein the pitch lag estimator is configured to estimate the estimated pitch lag by determining two parameters a, b, by minimizing the error function 
    PNG
    media_image10.png
    264
    391
    media_image10.png
    Greyscale

4. An apparatus according to claim 1, wherein k=4.

12. An apparatus according to claim 10, 
wherein the pitch lag estimator is configured to determine the estimated pitch lag p according to p=ai+b.
1. …
wherein gp(i) is the i-th pitch gain value being assigned to the i-th pitch lag value P(i), and wherein a+bi is the estimated pitch lag.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-12 and 15-16 arerejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 15 have similar language which is now lacking antecedent basis and remaining Claims inherit the indefiniteness:
1. An apparatus for generating a speech signal, comprising: 
an input interface for receiving a plurality of original pitch lag values, and 
a pitch lag estimator for estimating an estimated pitch lag of the speech signal,
wherein the pitch lag estimator is configured to estimate the estimated pitch lag depending on a [?] plurality of original pitch lag values and depending on a plurality of information values, 
wherein for each original pitch lag value of the plurality of original pitch lag values, an information value of the plurality of information values is assigned to said original pitch lag value.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 and 15-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Independent Claim 1 is an apparatus claim and is directed to machine category of statutory subject matter.
Independent Claim 15 is a method claim and is directed to process category of statutory subject matter.
Independent Claim 16 is an apparatus claim and is directed to machine category of statutory subject matter.

The independent Claims, however, are broadly directed to a fundamental idea and fall within the judicial exception of abstract ideas.  
(Independent Claim 13 is not considered abstract because it is rooted in a technological task of concealing frame errors in the telecommunication technology.)

Independent Claim 15 is a method claim which is directed to an idea of itself or a method of organizing human activity for example a method for translating a sentence and extracting keywords out of the translated sentence that may correspond to captions of images such as pictures in a shoebox that have a description written on the side such as:  1959 trip to the Jersey Shore with Gilda.  
15. A method for generating a speech signal, comprising: 
receiving a plurality of original pitch lag values, and [Get a bunch of numbers.  Data collection.]
estimating an estimated pitch lag of the speech signal, wherein estimating the estimated pitch lag is conducted depending on a plurality of original pitch lag values and depending on a plurality of information values, [Derive a second set of numbers from the first set.]
wherein for each original pitch lag value of the plurality of original pitch lag values, an information value of the plurality of information values is assigned to said original pitch lag value. [Use this third set of numbers in your calculations.]

Abstract: Therefore, the method consists of a series of mathematical operations on a set of input numbers.  The independent Claim is specified at a high level of generality, is not confined to a particular useful application, and is nothing more than data gathering and collection activities combined with mathematical operations performed on the collected data where the operations are hinted at and expressed at a very high level of generality. 

Not significantly more:  while a pitch lag value is of use in a technological environment, the Claim stops at the data collection and algorithmic steps and does not include any real world technological application steps.
The added language of “for generating a speech signal” or “estimating an estimate pitch lag of the speech signal” are statements of intended purpose which are not actually carried out and cannot add significantly to the Claim.

Accordingly, the limitations of the Claim, whether considered individually or as an ordered combination, are not sufficient to ensure that the Claim as a whole amounts to significantly more than the judicial exception itself.  To be patent-eligible, a claim that is directed to a judicial exception must include additional features  that ensure that the claim describes a process or product that applies the exception in a meaningful way, such that it is more than a drafting effort designed to monopolize the exception.

Independent Claim 1 conveys the same concept and has certain added hardware components that amount to no more than generic hardware components that are engaged in performing their generic activities and are not sufficient to make the very broad and generic Claim to amount to significantly more than the underlying abstract idea.
1. An apparatus for generating a speech signal, comprising: 
an input interface for receiving a plurality of original pitch lag values, and 
a pitch lag estimator for estimating an estimated pitch lag of the speech signal,
wherein the pitch lag estimator is configured to estimate the estimated pitch lag depending on a plurality of original pitch lag values and depending on a plurality of information values, 
wherein for each original pitch lag value of the plurality of original pitch lag values, an information value of the plurality of information values is assigned to said original pitch lag value.

Further, the dependent Claims 2-12 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea.
The dependent Claims suffer from the same problems of being purely algorithmic.  They each expand one of the more generally stated steps of the independent Claim with a more particular formula.

Accordingly, all of the Claims are directed to the abstract idea of mathematical and algorithmic operations on sets of numbers do not include limitations that when considered in the context of the Claims as a whole could cause the Claims to amount to significantly more than the underlying abstract idea.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 8 and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krishnan (U.S. 2012/0072209).

    PNG
    media_image16.png
    554
    866
    media_image16.png
    Greyscale


    PNG
    media_image8.png
    507
    658
    media_image8.png
    Greyscale

Regarding Claim 1, Krishnan teaches:
1. An apparatus for generating a speech signal, comprising: 
an input interface for receiving a plurality of original pitch lag values, and [Krishnan, Figure 4, “obtain a set of pitch lag candidates based on the speech signal 404."  The pitch lag candidates are obtained from the input speech signal and "input interface" of the Claim may be mapped to Figure 1 and the interface where the "speech signal 106" is received which includes a microphone:  "[0050] Electronic device A 102 may obtain a speech signal 106. In one configuration, electronic device A 102 obtains the speech signal 106 by capturing and/or sampling an acoustic signal using a microphone. In another configuration, electronic device A 102 receives the speech signal 106 from another device (e.g., a Bluetooth headset, a Universal Serial Bus (USB) drive, a Secure Digital (SD) card, a network interface, wireless microphone, etc.). The speech signal 106 may be provided to a framing block/module 108.”]
a pitch lag estimator for estimating an estimated pitch lag of the speech signal, [Krishnan, Figure 4, “estimate a pitch lag based on the set of pitch lag candidates and the set of confidence measures using an iterative pruning algorithm 408.”  Figure 1, “Pitch Estimation 126."  "[0049] ... The encoder 104 may include a pitch estimation block/module 126 that estimates a pitch lag according to the systems and methods disclosed herein. As used herein, the term "block/module" may be used to indicate that a particular element may be implemented in hardware, software or a combination of both. It should be noted that the pitch estimation block/module 126 may be implemented in a variety of ways. For example, the pitch estimation block/module 126 may comprise a peak search block/module 128, a confidence measuring block/module 134 and/or a pitch lag determination block/module 138. In other configurations, one or more of the block/modules illustrated as being included within the pitch estimation block/module 126 may be omitted and/or replaced by other blocks/modules. Additionally or alternatively, the pitch estimation block/module 126 may be defined as including other blocks/modules, such as the Linear Predictive Coding (LPC) analysis block/module 122.”]
wherein the pitch lag estimator is configured to estimate the estimated pitch lag depending on a plurality of original pitch lag values and depending on a plurality of information values, [Krishnan, Figure 4, “estimate a pitch lag based on the set of pitch lag candidates and the set of confidence measures using an iterative pruning algorithms 408."  Figure 1, “pitch lag determination 138” receiving two sets of input 132 and 136.]
wherein for each original pitch lag value of the plurality of original pitch lag values, an information value of the plurality of information values is assigned to said original pitch lag value. [Krishnan, Figure 4, “determine a set of confidence measures corresponding to the set of pitch lag candidates 406.”  Each pitch lag value/ “original pitch lag value” has a confidence value/ “information value” associated with it.  “[0058] The peak search block/module 128 may obtain a set of pitch lag candidates 132 using a correlation approach. For example, a set of candidate pitch lags 132 may be first determined by the candidate determination block/module 130. Then, a set of confidence measures 136 corresponding to the set of candidate pitch lags may be determined by the confidence measuring block/module 134 based on the set of candidate pitch lags 132….”]

Regarding Claim 2, Krishnan teaches:
2. An apparatus according to claim 1, 
wherein the pitch lag estimator is configured to estimate the estimated pitch lag depending on the plurality of original pitch lag values and depending on a plurality of pitch gain values as the plurality of information values, [Krishnan, “10. … add a first approximation pitch lag value that is calculated based on the residual signal of the current frame to the set of pitch lag candidates; and add a first pitch gain corresponding to the first approximation pitch lag value to the set of confidence measures.”  The “information values” were mapped to the “confidence measures” of Krishnan and the “confidence measures” of Krishnan are obtained from the candidate/original pitch lag values and their pitch gains.  See flowchart of Figure 2 for “estimate a pitch lag based on the set of pitch lag candidates 214.”  Figure 5, steps 516 and 518:  “[0094] The electronic device 102 may add 516 a first approximation pitch lag value that is calculated based on the (LPC) residual signal 114 of the current frame 110 to the set of pitch lag candidates 132. The electronic device 102 may also add 518 a first pitch gain corresponding to the first approximation pitch lag value to the set of confidence measures 136 or correlations.”]
wherein for each original pitch lag value of the plurality of original pitch lag values, a pitch gain value of the plurality of pitch gain values is assigned to said original pitch lag value. [Krishnan, see the above claim 10.  Each pitch lag candidate has a confidence level associated with it.  See also the flowchart of Figure 6 for selecting a pitch lag from among the candidates based on their confidence value/pitch gain.]

Regarding Claim 8, Krishnan teaches:
8. An apparatus according to claim 1, 
wherein the pitch lag estimator is configured to estimate the estimated pitch lag depending on the plurality of original pitch lag values and depending on a plurality of time values as the plurality of information values, [Krishnan uses a first and a second "approximation pitch lag values" as the pitch lag candidates where one value pertains to a current frame and the other pertains to a previous frame.  See Figure 5, 516 and 520.  Thus time is a factor/value in the pitch lag estimate.]
wherein for each original pitch lag value of the plurality of original pitch lag values, a time value of the plurality of time values is assigned to said original pitch lag value. [Krishnan, the pitch lag candidates pertain to a particular time: current or previous and therefore each have a time assigned to them.  “4. … perform a linear prediction analysis using the current frame and a signal prior to the current frame to ...”  “10. … add a first approximation pitch lag value that is calculated based on the residual signal of the current frame to the set of pitch lag candidates ….”  “12. … add a second approximation pitch lag value that is calculated based on a residual signal of a previous frame to the set of pitch lag candidates….”]

Regarding Claim 15, Krishnan teaches:
15. A method for generating a speech signal, comprising: 
receiving a plurality of original pitch lag values, and [Krishnan, Figure 4, “obtain a set of pitch lag candidates based on the speech signal 404."]
estimating an estimated pitch lag of the speech signal, [Krishnan, Figure 4, “estimate a pitch lag based on the set of pitch lag candidates and the set of confidence measures using an iterative pruning algorithm 408.”  Figure 1, “Pitch Estimation 126."]
wherein estimating the estimated pitch lag is conducted depending on a plurality of original pitch lag values and depending on a plurality of information values, [Krishnan, Figure 4, “estimate a pitch lag based on the set of pitch lag candidates and the set of confidence measures using an iterative pruning algorithms 408."  Figure 1, “pitch lag determination 138” receiving two sets of input 132 and 136.]
wherein for each original pitch lag value of the plurality of original pitch lag values, an information value of the plurality of information values is assigned to said original pitch lag value. [Krishnan, Figure 4, “determine a set of confidence measures corresponding to the set of pitch lag candidates 406.”  Each pitch lag value/ “original pitch lag value” has a confidence value/ “information value” associated with it.]

Claim 16 is a computer program product system claim with limitations corresponding to the limitations of method Claim 15 and is rejected under similar rationale.
16. A computer program for implementing the method of claim 15 when being executed on a computer or signal processor.
Additionally, Krishnan teaches:  “[0020] A computer-program product for estimating a pitch lag is also disclosed. The computer-program produce includes a non-transitory tangible computer-readable medium with instructions. The instructions include code for causing an electronic device to obtain a current frame. The instructions also include code for causing the electronic device to obtain a residual signal based on the current frame. The instructions further include code for causing the electronic device to determine a set of peak locations based on the residual signal. The instructions additionally include code for causing the electronic device to obtain a set of pitch lag candidates based on the set of peak locations. The instructions also include code for causing the electronic device to estimate a pitch lag based on the set of pitch lag candidates.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Krishnan in view of Jeon (U.S. 2012/0239389).
Regarding Claim 3, Krishnan does not teach the relationship between the pitch gain and an adaptive codebook. 
Jeon teaches:
3. An apparatus according to claim 2, wherein each of the plurality of pitch gain values is an adaptive codebook gain. [Jeon,  “[0045] First, the long term synthesizer 132 acquires an arbitrary pitch gain gpa and an arbitrary pitch delay Da (S410). The pitch gain and the pitch delay are parameters that are generated through long term prediction (LTP) and the LTP filter may be expressed by the following expression…. [0049] … An adaptive codebook is generated using the arbitrary pitch gain g.sub.pa and the arbitrary pitch delay Da acquired in step S410, for example, by substituting the arbitrary pitch gain gpa and the arbitrary pitch delay Da into Expression 1 (S420).”   “[0052] Here, ufec(n) denotes the error-concealed excitation signal, gpa denotes the arbitrary pitch gain (adaptive codebook gain), v(n) denotes the adaptive codebook, gca denotes the arbitrary codebook gain, and rand(n) denotes the random codebook….”]
Krishnan and Jeon pertain to or include pitch lag estimation and it would have been obvious to combine the feature of Jeon which uses the pitch gain to set up an adaptive codebook gain with Krishnan that does not mention or include this step as combining prior art elements according to known methods to yield predictable results.  See MPEP 2141, KSR, 550 U.S. at 418, 82 USPQ2d at 1396.

Claims 4, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnan in view of Su (U.S. 5,781,880).
Regarding Claim 4, Krishnan teaches:
4. An apparatus according to claim 2, wherein the pitch lag estimator is configured to estimate the estimated pitch lag by minimizing an error function. [Krishnan, “10. … add a first approximation pitch lag value that is calculated based on the residual signal of the current frame to the set of pitch lag candidates ….”  Figure 2, “obtain a residual signal … 208.”   Figure 5, "obtain a residual signal …. 508” to “ add a first approximation pitch lag value that is calculated based on the residual signal ….”  The definition of residual in the context of LPC is minimizing a difference but this is not express in Krishnan.]
Krishnan teaches obtaining the pitch lags from the residual but not the minimizing aspect, expressly.
Su teaches:
… wherein the pitch lag estimator is configured to estimate the estimated pitch lag by minimizing an error function. [Su expressly teaches that the pitch is extracted by minimizing the residual signal.  “The LPC equations above describe the estimation of the current sample according to the linear combination of the past samples. The difference between them is called the LPC residual, where … The CELP speech coding model includes finding a parameter set which minimizes the energy of the perceptually weighted error signal between the original signal and the resynthesized signal. To address complexity and delay concerns, each speech coding frame is subdivided into multiple subframes. To extract the desired pitch parameters, the pitch parameters which minimize the following weighted coding error energy must be calculated for each coding subframe …”  Col. 2, lines 18-42.]
Krishnan and Su pertain to pitch lag estimation or include pitch lag estimation as part of their operations and it would have been obvious to combine the details of obtaining the pitch lag from the LPC residual which is left out of Krishnan from Su as combining prior art elements according to known methods to yield predictable results.  See MPEP 2141, KSR, 550 U.S. at 418, 82 USPQ2d at 1396.

Regarding Claim 7, Krishnan does not but Su teaches:
7. An apparatus according to claim 4, wherein the pitch lag estimator is configured to determine the estimated pitch lag p according to 

    PNG
    media_image17.png
    38
    585
    media_image17.png
    Greyscale
[ Su, “The linear interpolation of pitch lag is critical in unvoiced segments of speech. … In addition, linear interpolation provides a simple solution to problems associated with poor quality unvoiced speech. Moreover, since the subframe lag tends to be random, once interpolated, the lag for each subframe is also very randomly distributed, which guarantees voice quality.”  Col. 8, lines 53-65.  The equation of Claim 4 fits a linear function to the estimated pitch lag.  This is what Su teaches as well.]
Krishnan and Su pertain to pitch lag estimation or include pitch lag estimation as part of their operations and it would have been obvious to combine the details of obtaining the pitch lag from Su as combining prior art elements according to known methods to yield predictable results.  See MPEP 2141, KSR, 550 U.S. at 418, 82 USPQ2d at 1396.  The benefits of using a linear interpolation for estimating the pitch lag are provided in the cited portion of Su.

Regarding Claim 9, Krishnan teaches:
9. An apparatus according to claim 8, wherein the pitch lag estimator is configured to estimate the estimated pitch lag by minimizing an error function. [Krishnan, “10. … add a first approximation pitch lag value that is calculated based on the residual signal of the current frame to the set of pitch lag candidates ….”  Figure 2, “obtain a residual signal … 208.”   Figure 5, "obtain a residual signal …. 508” to “ add a first approximation pitch lag value that is calculated based on the residual signal ….”  The definition of residual in the context of LPC is minimizing a difference but this is not express in Krishnan.]
Krishnan teaches obtaining the pitch lags from the residual but not the minimizing aspect, expressly.
Su teaches:
… wherein the pitch lag estimator is configured to estimate the estimated pitch lag by minimizing an error function. [Su expressly teaches that the pitch is extracted by minimizing the residual signal.  See Col. 2, lines 18-42.]
Rationale as provided for Claim 4 above.

Claim 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnan in view of Vaillencourt (U.S. 2011/0125505).
Regarding Claim 13, Krishnan teaches:
13. A system for reconstructing a frame comprising a speech signal, wherein the system comprises: 
an apparatus according to claim 1, wherein the apparatus is configured for determining an estimated pitch lag, [Krishnan, Figure 1, “Electronic Device A 102.”] and 
an apparatus for reconstructing the frame, wherein the apparatus for reconstructing the frame is configured to reconstruct the frame depending on the estimated pitch lag, [Krishnan, Figure 1, either “Decoder 162” and “synthesized speech signal 164” or “Electronic Device B 168.”  Both produce synthesized speech that is output and to generate the speech they must reconstruct the frames of speech.  Both use the estimated pitch lag for performing the speech synthesis.  “[0064] Electronic device B 168 may receive the one or more messages 166 transmitted by electronic device A 102 using a TX/RX block/module 170. The TX/RX block/module 170 may decode, demodulate and/or otherwise deformat the one or more received messages 166 to produce an encoded speech signal 172. The encoded speech signal 172 may comprise, for example, a pitch lag, quantized LPC coefficients and/or quantized gains. The encoded speech signal 172 may be provided to a decoder 174 (e.g., an LPC decoder) that may decode (e.g., synthesize) the encoded speech signal 172 in order to produce a synthesized speech signal 176. The synthesized speech signal 176 may be converted to an acoustic signal (e.g., output) using a transducer (e.g., speaker)….”  “[0065] In another configuration, the pitch lag 142, the quantized LPC coefficients 116 and/or the quantized gains 158 (e.g., the encoded speech signal) may be provided to a decoder 162 (on electronic device A 102. The decoder 162 may use the pitch lag 142, the quantized LPC coefficients 116 and/or the quantized gains 158 to produce a synthesized speech signal 164. The synthesized speech signal 164 may be output using a speaker, for example. For instance, electronic device A 102 may be a digital voice recorder that encodes and stores speech signals 106 in memory, which may then be decoded to produce a synthesized speech signal 164. The synthesized speech signal 164 may be converted to an acoustic signal (e.g., output) using a transducer (e.g., speaker). It should be noted that the decoder 162 does is not necessary for estimating a pitch lag in accordance with the systems and methods disclosed herein, but is illustrated as part of one possible configuration in which the systems and methods disclosed herein may be used. The decoder 162 on electronic device A 102 and the decoder 174 on electronic device B 168 may perform similar functions.”]
wherein the estimated pitch lag is a pitch lag of the speech signal.  [Krishnan, Figure 1, “Electronic Device A 102” receiving “speech signal 106.”]

While speech synthesis generally includes frame reconstruction, Krishan does not teach this feature expressly. NOTE THAT THE CLAIM IS NOT EXPRESS REGARDING RECONSTRUCTING AN ERASED OR LOST FRAME WHICH APPEARS TO BE THE INTENT OF THE CLAIM.
Vaillencourt teaches:
an apparatus for reconstructing the frame, wherein the apparatus for reconstructing the frame is configured to reconstruct the frame depending on the estimated pitch lag, [Vaillencourt is directed to frame erasure concealment and uses the pitch lag for classifying a signal and this classification is subsequently used for replacing the lost frame.  Accordingly, the reconstructing of the frame depends on the estimated pitch lag.  See [0122] to [0123].]
Krishnan and Vaillencourt pertain to or include pitch lag estimation and it would have been obvious to combine the error concealment aspect of Vaillencourt which uses the pitch lag to classify an erased or erroneous frame and then creates the replacement frame based on the classification with Krishnan that focuses on pitch lag estimation and not the uses and applications of pitch lag that is obtained from its process as combining prior art elements according to known methods to yield predictable results.  See MPEP 2141, KSR, 550 U.S. at 418, 82 USPQ2d at 1396.

Regarding Claim 14, Krishnan does not teach frame error concealment which is an application/use of pitch lag estimation.
Vaillencourt teaches:
14. A system for reconstructing a frame according to claim 13, [Vaillancourt, Figure 1 sow the “speed decoder 110” Figures 3 and 5 show the decoding devices where the output is Sout, “output speech signal.”  “[0031] In the receiver, a channel decoder 109 utilizes the said redundant information in the received bit stream 111 to detect and correct channel errors that occurred during the transmission. A speech decoder 110 then converts the bit stream 112 received from the channel decoder 109 back to a set of signal-encoding parameters and creates from the recovered signal-encoding parameters a digital synthesized speech signal 113. The digital synthesized speech signal 113 reconstructed at the speech decoder 110 is converted to an analog form 114 by a digital-to-analog (D/A) converter 115 and played back through a loudspeaker unit 116.”  “[0007] More specifically, in accordance with a first aspect of the present invention, there is provided a method for concealing frame erasures caused by frames of an encoded sound signal erased during transmission from an encoder to a decoder and for recovery of the decoder after frame erasures, the method comprising: in the encoder, determining concealment/recovery parameters including at least phase information related to frames of the encoded sound signal; transmitting to the decoder the concealment/recovery parameters determined in the encoder; and, in the decoder, conducting frame erasure concealment in response to the received concealment/recovery parameters, wherein the frame erasure concealment comprises resynchronizing, in response to the received phase information, the erasure-concealed frames with corresponding frames of the sound signal encoded at the encoder.”]
wherein the reconstructed frame is associated with at least one available frame, said at least one available frame being at least one of the preceding frames of the reconstructed frame and at least one succeeding frame of the reconstructed frame, [Vaillancourt, “21. A method as defined in claim 20, wherein the classification of a lost frame is estimated based on the classification of a future frame and a last received good frame.”  “[0163] The phase information can correspond to either the first glottal pulse in the frame or last glottal pulse in the previous frame. The choice will depend on whether extra delay is available at the decoder or not. In this illustrative embodiment, one frame delay is available at the decoder for the overlap-and-add operation in the MDCT reconstruction. Thus, when a single frame is erased, the parameters of the future frame are available (because of the extra frame delay). In this case the position and sign of the maximum pulse at the end of the erased frame are available from the future frame. Therefore the pitch excitation can be concealed in a way that the last maximum pulse is aligned with the position received in the future frame. This will be disclosed in more details below.”]
wherein the at least one available frame comprises at least one pitch cycle as at least one available pitch cycle, and , [Vaillancourt teaches the following regarding the “construction of the periodic part of the excitation” which indicates that it needs a “pitch cycle” from a good frame:  “[0184] First, the last pitch cycle of the previous frame is repeatedly copied. If it is the case of the 1st erased frame after a good frame, this pitch cycle is first low-pass filtered….”]
wherein the apparatus for reconstructing the frame comprises 
a determination unit for determining a sample number difference indicating a difference between a number of samples of one of the at least one available pitch cycle and a number of samples of a first pitch cycle to be reconstructed, and [Vaillencourt, Figure 9, step 916 described in paragraph [0196] which yields Te that is the number of samples that need to be inserted in or removed from the reconstructed frame to synchronize the reconstructed frame with the next frame.  “[0201] For Nmin>1, a simple algorithm is used to determine the number of samples to be added or removed at each pitch cycle whereby less samples are added/removed at the beginning and more towards the end of the frame (operation 1006 in FIG. 10)…..”  In the decoder of Figure 5, the “modified G.729 decoder 503” teaches the "determination unit."  Figures 6 and 7 expand on encoder of Figure 2 and Figure 7 includes “Glottal pulse search and quantization 707” whose output is decoded at a part of the decoder that teaches the “determination unit.” “[0101] FIG. 7 is an extension of the block diagram of FIG. 6 where the modules related to the non-restrictive illustrative embodiment of the present invention have been added. In these added modules 702 to 707, additional parameters are computed, quantized, and transmitted with the aim to improve the FER concealment and the convergence and recovery of the decoder after erased frames. In this illustrative embodiment, these concealment/recovery parameters include signal classification, energy, and phase information (for example the estimated position of the last glottal pulse in previous frame(s)).”]
a frame reconstructor for reconstructing the reconstructed frame by reconstructing, depending on the sample number difference and depending on the samples of said one of the at least one available pitch cycle, the first pitch cycle to be reconstructed as a first reconstructed pitch cycle, and  [Vaillencourt,  Figure 10, step 1002 which determines the location in the reconstructed frame where the samples are to be added or removed.  "[0198] The samples that need to be added or deleted are distributed across the pitch cycles in the frame. The minimum energy regions in the different pitch cycles are determined and the sample deletion or insertion is performed in those regions. The number of pitch pulses in the frame is Np at respective positions T(i), i=0, . . . , Np-1. The number of minimum energy regions is Np-1. The minimum energy regions are determined by computing the energy using a sliding 5-sample window (operation 1002 in FIG. 10)….”  In the decoder of Figure 5, the “modified G.729 decoder 503” teaches the "determination unit."  Figure 7, “energy estimation and quantization 706" and the MUX when undone at the decoder teach the "frame reconstructor."]
wherein the frame reconstructor is configured to reconstruct the reconstructed frame, such that the reconstructed frame completely or partially comprises the first reconstructed pitch cycle, such that the reconstructed frame completely or partially comprises a second reconstructed pitch cycle, and such that the number of samples of the first reconstructed pitch cycle differs from a number of samples of the second reconstructed pitch cycle, [Vaillencourt.  Figure 9, 912 and 914 and 916. Figure 11(c ).  This limitation means that the reconstructed pitch cycles are not all equal in duration/number of samples.  Equation 28 in [0195] gives the "positions of the other maximum pulses” which is initially determined as equidistant with the distance of Tc but the equation in [0196] gives the error in the position of the pulses and [0201] provides an algorithm “to determine the number of samples to be added or removed at each pitch cycle" which is shown as R(i).  The number of samples to be added or removed R(i) to each pitch cycle is different for each pitch cycle (see [0204]) and therefore the resulting reconstructed pitch cycles will have different numbers of samples.]
wherein the determination unit is configured to determine the sample number difference depending on the estimated pitch lag. [Vaillencourt, Figure 9 determines if resynchronization is necessary and Figure 10 computes the number of samples that need to be added or removed to each pitch cycle of the erased frame.  “[0195] Once the concealed excitation is found, the resynchronization procedure is performed as follows. If the future frame is available (operation 908 in FIG. 9) and contains the glottal pulse information, then this information is decoded (operation 910 in FIG. 9). As described above, this information consists of the position of the absolute maximum pulse from the end of the frame and its sign. Let this decoded position be denoted P0 then the actual position of the absolute maximum pulse is given by: 
Plast=L-P0Then the position of the maximum pulse in the concealed excitation from the beginning of the frame with a sign similar to the decoded sign information is determined based on a low past filtered excitation (operation 912 in FIG. 9). That is, if the decoded maximum pulse position is positive then a maximum positive pulse in the concealed excitation from the beginning of the frame is determined, otherwise the negative maximum pulse is determined. Let the first maximum pulse in the concealed excitation be denoted T(0). The positions of the other maximum pulses are given by (operation 914 in FIG. 9): T(i)=T(0)+iTc, i=1, . . . , Np-1 (28) where Np is the number of pulses (including the first pulse in the future frame).”  “[0196] The error in the pulse position of the last concealed pulse in the frame is found (operation 916 in FIG. 9) by searching for the pulse T(i) closest to the actual pulse Plast. If the error is given by: Te=Plast-T(k), where k is the index of the pulse closest to Plast.” “[0197] If Te=0, then no resynchronization is required (operation 918 in FIG. 9). If the value of Te is positive (T(k)<Plast) / then Te samples need to be inserted (operation 1002 in FIG. 10). If Te is negative (T(k)>Plast) then Te samples need to be removed ((operation 1002 in FIG. 10). Further, the resynchronization is performed only if Te<N and Te<Np.times.Tdiff, where N is the subframe size and Tdiff is the absolute difference between Tc and the pitch lag of the first subframe in the future frame (operation 918 in FIG. 9).”  Vaillencourt, Figure 10, “distribute samples to remove/add over all minimum energy regions 1006.”  An example of how many samples need to be added to or removed from each of the 4 pitch cycles is shown as R(i), for i=0 to 3 in [0204].  R(1) and R(2) are for the “intermediate pitch cycles.”]  ]
Rationale for combination as provided for Claim 13.  Vaillencourt provides an application/use for the pitch lag estimation of Krishnan.
No art cited For Claims 5-6
Subject to overcoming the Abstract idea and ODP rejections, Claims 5-6 would be allowable if rewritten into independent form including all of the limitations of their base independent Claims and any intervening Claims.  Inclusion of Claim 5 in Claim 1 arrives at the allowed Claim of 14/977,224 and Claim 6 is a special case of Claim 5 where k=4.  	
In particular, the method used for obtaining the parameters that define the estimated pitch lag by obtaining parameters a and b that minimize a squared difference between (a+bi) – P(i) where a+bi is the estimated pitch lag when considered in view of the Claim as a whole and all of the limitations of the Claims taken together, was not found in the prior art.

5. An apparatus according to claim 4, wherein the pitch lag estimator is configured to estimate the estimated pitch lag by determining two parameters a, b, by minimizing the error function 

    PNG
    media_image18.png
    75
    596
    media_image18.png
    Greyscale

wherein a is a real number, 
wherein b is a real number, 
wherein k is an integer with k                        
                            ≥
                        
                    2, and 
wherein P(i) is the i-th original pitch lag value, wherein gp(i) is the i-th pitch gain value being assigned to the i-th pitch lag value P(i).  
Close art of record includes Chen (U.S. 6,035,271).
Chen teaches a formula that minimizes “a least squares fit condition to a cubic function" at Col. 8, line 23 to Col. 9, line 18.  The formula at line 45 of col. 8 of Chen, inside the summation sign may be simplified to: W(n). [Praw (n)- Cte1 – (derivative/slope. n + Cte2)] = W(n). [Praw(n) – (derivative/slope.n +Cte3)] where n is the variable of the summation of Chen like i is in the summation of the Claim.  In the Claim a+b.i is a linear estimation of pitch like y= m.x + b where m is the slope and b is the y-intercept.  So, Chen is like gp(i). ((a+b.i) - P(i))^2 where W(N+n) is set to square root of gp(i) such that when the whole statement is squared, you get gp(i) and (    )^2 .  Chen defines W(N+n) as 1 for valid frames and 0.01 for non-valid frames.  This is a measure of confidence just like the gp(i) or gain is a measure of confidence.  Still the formulas of Chen and the Claim are different and W(N+n) of Chen is not gp(i) of the Claim.
Claim 6 is like Claim 5 except that the range is set to 0 to 4.  Chen teaches using 10 frames and thus suggests using 4 that the Claim has:  “Thus, according to the invention, the pitch is estimated by a least-squares-fit to a cubic function, typically extending 10 frames. The errors to the data points are weighted. If for the valid points, the weight is about 1.0, then for the non-valid points, the weight is much smaller, for example, about 0.005. Each time a value of a frame (i.e., an initial or frontier frame) is determined, a least-squares-fit process is executed to find the value of pitch 10 frames prior to it. Thus, at a long silence, the pitch value gradually goes to its running average. If a valid point appears, then the running average quickly adapts to almost a straight line towards the valid point because of the difference in weights. If the pitch value is required to synchronize with other acoustic parameters, for example, cepstra, then the calculation of pitch should be about 10 frames ahead of time.”  Chen, Col. 8, lines 8-22.
See also Villaincourt (U.S. 2011/0125505):  “[0049] The pitch search consists of finding the best pitch lag T and gain b that minimize a mean squared weighted pitch prediction error ...."
See also Bradley (U.S. 2013/0041657).
No art cited For Claims 10-12
Subject to overcoming the Abstract idea, Indefinitenss, and ODP rejections, Claims 10-11 would be allowable if rewritten into independent form including all of the limitations of their base independent Claims and any intervening Claims.  Claim 12 depends from Claim 11.
These Claims use the time passed at each pitch lag as the weighting factor for an error/difference.  This is not found in the art.  However, the Claims in their current situation do not reflect the definition of “time passed” as set forth in the Specification of the instant Application.

    PNG
    media_image19.png
    276
    418
    media_image19.png
    Greyscale

(Published Application.)

Please include the definition inside the Claim.

10. An apparatus according to claim 9, wherein the pitch lag estimator is configured to estimate the estimated pitch lag by determining two parameters a, b, by minimizing the error function

    PNG
    media_image20.png
    66
    561
    media_image20.png
    Greyscale

wherein a is a real number, 
wherein b is a real number, 
wherein k is an integer with k≥2, and 
wherein P(i) is the i-th original pitch lag value, 
wherein timepassed(i) is representing an inverse of an amount of time that has passed after correctly receiving the i-th original pitch lag value. 

Claim 11 is a special case of Claim 10 where 4 pitch lags are calculated.
11. An apparatus according to claim 9, wherein the pitch lag estimator is configured to estimate the estimated pitch lag by determining two parameters a, b, by minimizing the error function

    PNG
    media_image21.png
    65
    588
    media_image21.png
    Greyscale

wherein a is a real number, 
wherein b is a real number, 
wherein P(i) is the i-th original pitch lag value, 
wherein timepassed(i) is representing an inverse of an amount of time that has passed after correctly receiving the i-th original pitch lag value. 

Claim 12 depends from Claim 10.
12. An apparatus according to claim 10, wherein the pitch lag estimator is configured to determine the estimated pitch lag p according to 

    PNG
    media_image17.png
    38
    585
    media_image17.png
    Greyscale

See Bradley (2013/0041657) which is directed to pitch tracking and uses the time passed as a parameter.  

    PNG
    media_image22.png
    513
    409
    media_image22.png
    Greyscale

“A system and method may be configured to analyze audio information derived from an audio signal. The system and method may track sound pitch across the audio signal. The tracking of pitch across the audio signal may take into account change in pitch by determining at individual time sample windows in the signal duration an estimated pitch and a representation of harmonic envelope at the estimated pitch. The estimated pitch and the representation of harmonic envelope may then be implemented to determine an estimated pitch for another time sample window in the signal duration with an enhanced accuracy and/or precision.”  Bradley, Abstract.

See also Su (U.S. 5781880) with respect to prior art teaches pitch refinement by minimizing the mean square error function.

    PNG
    media_image23.png
    155
    1319
    media_image23.png
    Greyscale


    PNG
    media_image24.png
    284
    465
    media_image24.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIBA SIRJANI whose telephone number is (571)270-1499.  The examiner can normally be reached on Monday through Thursday 9am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FARIBA SIRJANI/
Primary Examiner, Art Unit 2659